Ells, as receiver of the Apalachicola Northern Railroad Company, was mulched in damages for negligently communicating fire to the adjoining property of plaintiff from an engine attached to a loader or grader operated *Page 271 
by the receiver as part of the railroad in his judicial custody.
There is substantial circumstantial evidence which, if believed by the jury, meets the test of sufficiency approved by this court in the very late case of King v. Weis-Patterson Lumber Co.,124 Fla. 272, 168 Sou. Rep. 858, wherein it was said that in civil cases an inference of an ultimate fact derived from circumstantial evidence is only required to outweigh all contrary inferences to such an extent as to amount to a preponderance of all of the reasonable inferences that could be drawn from the same circumstances to prove the existence of the primary fact in issue. Therefore the defendant's motion for a directed verdict and his motion for a new trial were not erroneously denied.
The procedural errors complained of have been considered but we perceive therein no cause for reversal on that score.
Affirmed.
ELLIS, C.J., and WHITFIELD, TERRELL and BUFORD, J.J., concur.
BROWN, J., dissents.